

116 HR 5691 IH: Insulin Affordability Data Collection Act
U.S. House of Representatives
2020-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5691IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2020Ms. Craig (for herself, Mr. Guest, Mr. Stauber, and Mr. Phillips) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary to conduct a study and issue a report on the affordability of insulin.
	
 1.Short titleThis Act may be cited as the Insulin Affordability Data Collection Act. 2.Study and report on the affordability of insulinThe Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Assistant Secretary for Planning and Evaluation, shall—
 (1)conduct a study that examines— (A)for each type or classification of diabetes (including type 1 diabetes, type 2 diabetes, gestational diabetes, and other conditions causing reliance on insulin), the effect of the affordability of insulin on—
 (i)adherence to insulin prescriptions; (ii)rates of diabetic ketoacidosis;
 (iii)downstream impacts of insulin adherence, including rates of dialysis treatment and end-stage renal disease;
 (iv)spending by Federal health programs on acute episodes that could have been averted by adhering to an insulin prescription; and
 (v)other factors, as appropriate, to understand the impacts of insulin affordability on health outcomes, Federal Government spending (including under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) and the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.)), and insured and uninsured individuals with diabetes; and
 (B)among individuals who are unable to afford insulin, the numbers of such individuals— (i)who are uninsured;
 (ii)who are covered under private health insurance; and (iii)who are covered under public health insurance programs; and
 (2)not later than 2 years after the date of enactment of this Act, submit to Congress a report on the study conducted under paragraph (1).
			